            Case 1:19-cv-03028-ER Document 9 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YASEEN TRAYNOR, on behalf of himself
and all others similarly situated,
                                 Plaintiff,
                                                                    ORDER
                   – against –                                 19 Civ. 3028 (ER)

ART.COM, INC.,

                                 Defendant.

RAMOS, D.J.:

         Plaintiff filed the instant suit on April 4, 2019. Doc. 1. Defendant filed an answer on

August 20, 2019. Doc. 8. Since then, there has been no activity in this matter. Accordingly, the

parties are directed to submit a status report by April 29, 2021. Failure to comply could result in

the Court dismissing the case under Federal Rule of Civil Procedure 41.

         SO ORDERED.

Dated:    April 15, 2021
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
